Title: From Thomas Jefferson to William Annesley, 20 November 1822
From: Jefferson, Thomas
To: Annesley, William



Nov. 20. 22
I duly recd the copy of your late pamphlet on shipbuilding, and your favor of the 11th is now at hand requesting ‘my jdmt on it as a means of bringing it into early & genl practice in the US.’  born & bred among the mountains, and scarcely knowing the head from the stern of a ship it would be great presumption in me to offer to my f.c. a jdmt on a subject on which they know that I must be so ignorant. you must then be so good, Sir, as to excuse my declining this, as indeed I do every other applicn for opins on any subject to be given to the public. with a body & mind in the wane of 80. y. retiremt is equally my duty & wish. your applicn to the Comrs of the navy places the  proposn before it’s proper judges & those within whose province it will be to give effect to your invention if approved. with this apology accept my wishes for it’s success & the assurance of my respect.